IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00128-CR

ROY WAYNE GLENN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2016-1796-C1


                          ORDER ON REHEARING

      The Court received a document from appellant dated August 6, 2018. The Court

is unsure what appellant intended the document to be: a new notice of appeal, a motion

for rehearing, a petition for discretionary review, or a post-conviction writ of habeas

corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure. The opinion

in this proceeding was issued on August 1, 2018. Due to the close proximity in time from

the issuance of the opinion and the date of the document, the Court considers the

document from appellant to be a motion for rehearing.
        After considering the motion and the facts of the case, appellant’s motion for

rehearing is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 22, 2018




Glenn v. State                                                                  Page 2